 

Exhibit 10.73

 

Contract No.: COD-014-14

 

EXCLUSIVE DISTRIBUTION AGREEMENT

 

This Exclusive Distribution Agreement (the “Agreement”), entered into as of
1.12, 2014 (the “Effective Date”), is made by and between [InspireMD Ltd. of 4
Menorat Hamaor St., Tel Aviv, Israel a Corporation organized and existing under
the laws of the State of Israel / and any of its affiliated companies
(individually and collectively referred to as the “Supplier”), and CARDIO
MEDICAL SALES L.P (the “Distributor”) located Suite 1, 78 Montgomery Street,
Edinburgh EH7 5JA, Scotland, Great Britain (Each of the Company and the
Distributor, a “Party” and together, the “Parties”)

 

WHEREAS, Supplier develops, manufactures and supplies the Product(s) set forth
on Exhibit A hereto, that may be improved or updated by Supplier from time to
time (the “Product(s)”;

 

WHEREAS, Distributor distributes and sells a wide variety of Product(s) for use
in the Territory (defined below);

 

WHEREAS, Supplier wishes to sell the Product(s) to Distributor, and Distributor
wishes to purchase the Product(s) from Supplier, subject to the terms and
conditions of this Agreement;

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties agree as follows:

 

1.Representations, Undertakings, Appointment and Responsibilities of Distributor

 

1.1 Representations and Warranties: Distributor hereby represents and warrants
to the Supplier that it possesses and will maintain throughout the term of this
Agreement, the means, experience, know-how, skill, facilities and personnel to
properly fulfill its obligations under this Agreement in a timely manner and to
the Supplier’s satisfaction. Further, the Distributor represents and warrants
that it is duly licensed to execute its obligations under this Agreement.

 

1.2 Undertakings: Distributor hereby undertakes that he will, at its own
expense, be responsible for obtaining any and all permits, approvals, product
registration with the Ministry of Health, licenses authorizations and clearances
from local, state, municipal, governmental, quasi-governmental and other
authorities, required, necessary or desirable for the sale and distribution of
the Product(s) in the Territory and for the performance of the Distributor’s
obligations hereunder. Such local approvals will be obtained when required by
the local authorities in addition to the existing certificates and unless
otherwise agreed by the Supplier in writing these local approval(s), product
registration(s), permit(s) will be obtained exclusively in the name of the
Supplier. Pursuant to this engagement, Distributor agrees to purchase the
Product(s) from Supplier, and Supplier agrees to sell the Product(s) to
Distributor when such Product(s) are ordered hereunder in accordance with the
terms hereof.

 

1 | Page

Contract No.: COD-014-14

 

1.3 Appointment. As of the Effective Date, Supplier hereby engages Distributor
as its non-exclusive distributor for the distribution and sale of the Product(s)
solely in the geographical areas set forth on Exhibit B hereto (the
“Territory”), subject to the terms and conditions of this Distribution
Agreement. Distributor hereby accepts such engagement, subject to the terms and
conditions of this Distribution Agreement. Distributor acknowledges that it may
not make any commitment or binding obligation on behalf of Supplier.

 

1.4 Sales Minimums. Distributor hereby commits to Supplier to achieve, at a
minimum, the sales set forth on Exhibit C hereto during the term of this
Agreement (“Sales Minimum”), and the total value of orders for each month,
quarter and year listed therein (the “Order Value”). If Distributor fails to
achieve the Sales Minimum and/or the Order Value in any given period specified
in Exhibit C hereto (month, quarter or full year), Supplier may, at its own
discretion terminate this Agreement in accordance with Section 9.1 below.

Concurrently with the signing of this Agreement, the Distributor places an
initial Order in a total net consideration to the Supplier of a minimum of USD
50,000 (the “Initial Order”). The Initial Order is a pre-condition to the
validity of this Agreement, and the failure of the Distributor to duly and
timely place such Initial Order or fully and timely pay thereof as provided in
Sub-section 3.7 below, shall immediately terminate the validity of this
Agreement as provided in Section 2 below.

 

1.5 Responsibilities. Distributor shall bear its own expense for the execution
of the following:

 

aProduct(s) Promotion. Distributor shall use its best efforts to introduce to
the market, promote and obtain orders for the Product(s) in the Territory. For
the execution of said promotion, Distributor shall employ highly qualified sales
and technical personnel familiar with the Product(s). Distributor agrees that it
shall execute its obligation under this section in a manner that reflects
positively on the Supplier and the Product(s) and shall not perform any act or
omission which may harm the goodwill of, or be injurious to, the Product(s) or
Supplier. Further, all marketing material, Product(s) information, brochures and
the like, containing information relating to the Product(s) requires the
approval of the Supplier prior to its distribution to end users or prospects
Distributor engages and shall be exclusively owned by the Supplier.

 

bBusiness Plan. Distributor agrees to submit to Supplier within thirty (30) days
of Effective Date a business plan for the sale of the Products (the “Business
Plan”) in the Territory.

 

1Business plan is for the full term of this Agreement to be reviewed and
approved by Supplier annually for each subsequent year of this Agreement, if
Agreement is renewed as provided in this Agreement.

2The Business Plan shall be in a form provided by Supplier and shall include
without limitation:

 

2 | Page

Contract No.: COD-014-14

 

aOverview of the Products market in the Territory and business information on
the Products market in the Territory including but not limited to a list of
targeted medical sites for the Product for applicable Business Plan year.

bDistributor shall submit the Business Plan to the Supplier until such date as
determined by the Supplier but no later than September 30th of each year of this
Agreement regarding the next Agreement year as aforesaid.

cA marketing plan detailing the promotional and marketing activities for sales
of the Product(s) in the Territory. Said marketing plan is subject to Supplier’s
approval prior to its implementation and shall include attendance in local
shows, distribution of marketing material translated into the language used in
the Territory. Distributor shall keep Supplier continuously informed of the
status of its marketing efforts under the marketing plan and shall furnish all
information relating to the sales of the Product(s) in the Territory as may be
reasonably requested by Supplier from time to time.

 

cSales Personnel. Distributor shall train an appropriate number of its qualified
employees in the sale of the Product(s) (“Sales Personnel”). Number of Sales
Personnel shall be sufficient for the purpose of promoting, marketing, selling
and distributing the Product(s) in the Territory in accordance with Section 1.3
above. Without derogating from the above, Distributor may use subcontractors for
the distribution of the Products provided that the prior written approval of the
Supplier is provided. Distributor shall be held accountable for all distribution
activities preformed by subcontractors in distributing the Products under this
Agreement. The Supplier shall have the right, at all times, to discontinue the
use of a specific subcontractor at its sole discretion on a case to case basis.

 

dCompliance and Reporting. Distributor shall comply with any and all safety
regulations and standards and such other regulations or requirements as are or
may be promulgated by authorized governmental authorities and required in order
to carry out the terms of this Distribution Agreement.

Distributor shall provide Supplier with all information pertaining to adverse
events or safety issues related to the Product(s), such information shall be
notified together with a detailed description within one working day. Further,
Distributor shall promptly provide Supplier with all information alleging
Product(s) deficiencies related to the identity, quality, durability,
reliability, effectiveness, or performance of the Product(s).

 

eQuality Assurance and Product Traceability and MDD 93/42/EEC. Distributor or
any sub-distributor rendered by Distributor shall be responsible for the
implementation and maintenance of a quality System that fulfills the
requirements of MDD 93/42/EEC, including, inter alia recalls, notification to
local authorities and document maintenance.

 

fPost-Marketing Surveillance Program. Distributor shall maintain a
Post-Marketing Surveillance Program. Supplier and the Distributor shall
cooperate with each other in order to provide all information required and
execute said program. The PMSP shall include, among others, immediate
notification to both Supplier and Distributor in the event that a serious defect
is discovered in a product which has already been released.

 

3 | Page

Contract No.: COD-014-14

 

gDocumentation. Distributor shall maintain and keep all written and electronic
records required by any laws or regulations relating to the distribution of the
Inspire Products for 15 years at least. Further, Distributor shall submit all
documentation requested by the authorities or notified bodies for inspection or
for any other purpose, as instructed by Inspire from time to time.

 

hTraceability of Products. In order to ensure compliance with laws and
regulations relating to the traceability of the products, Distributor undertakes
to take all appropriate measures to ensure:

●backward traceability to Supplier (and where applicable, to the Authorized
Representative (name and address of the Authorized Representative printed on
Product packaging); and

●reasonable product traceability to users to minimize the risks in case of
recall; and

●language requirements according to national legislation; and

●compliance with any other responsibilities, liabilities, and obligations as set
forth in Council Directive 93/42/EEC for manufacturers and any other laws,
statutes, directives and regulations promulgated by any governmental body that
may apply to the manufacturing and distribution of products.

 

iCustomer Complaints and Recalls. In the event a serious defect is discovered in
a Product which has already been distributed, Distributor shall immediately
notify Supplier in writing, specifically in cases of notifiable incidents or
near-incidents according to §§ 28-31 MPG, which are to be reported immediately
in written form to the safety commissioner for medical products of Supplier.
Supplier shall support the Distributor in analyzing product complaints in an
effective manner.

 

jCustomers. Distributor shall provide to Supplier, at the time of placing a
purchase order, any detail of the end-users reasonably required by the Supplier
for support and licensing purposes ("Customer Information"). Supplier undertakes
not to disclose the Customer Information to third parties, and to use the
Customer Information strictly for support and licensing purposes. Supplier
further undertakes not to contact the end-user directly or indirectly for sales
and marketing purpose during the Term, unless otherwise agreed by the parties
hereto. Distributor shall provide Supplier on a quarterly basis and upon
termination of this Agreement, with a list of all customers that have purchased
Product(s) from Distributor, including their names, addresses, Product(s)
purchased, purchasing date and purchase price.

 

kRecords. Distributor shall maintain complete and accurate records of all
Product(s) sold by Distributor in sufficient detail to enable Supplier to comply
with its obligations under this Agreement. Distributor shall provide the
Supplier each quarter during the Term with complete and accurate written reports
of the quantity, type and size of Product(s) inventory that exist at each of his
end clients in sufficient detail and in the form attached hereto as Exhibit F to
enable Supplier to plan its future production capacity and the breakdown
thereof.

 

4 | Page

Contract No.: COD-014-14

 

lStorage. Distributor shall store the Products in a storage facility and under
conditions suitable to fit the Product’s nature as a delicate sterilized medical
device to be used in humans.

 

mMinimum Inventory. Distributor shall at all times after the Effective Date of
this Agreement maintain at all time, a minimum inventory of Products equivalent
to one quarter of sales of the current year, to ensure the timely supply of
Products to the customers.

 

2.Term of Agreement

 

This Agreement shall commence and be effective as of the Effective Date provided
that the Distributor will timely transfer the 1st payment for the Initial Order
in accordance with the payment terms in Sub-section 3.7. If the Distributor
fails to timely pay the payment of the Initial Order to the Supplier under this
Agreement this Agreement shall not come into effect and shall be deemed only as
an offer of the Supplier that has not been accepted by the Distributor. Upon the
failure of the Distributor to pay the Initial Order as provided herein, the
Supplier's offer to enter into this Agreement shall terminate automatically and
without the need of any further action on the Supplier's side. This agreement
(if comes into effect as aforesaid) will remain effective as long as minimum
Sales and payment as defined in Exhibit C will be sustained. Subject to the
payment of the Initial Order to the Supplier as aforesaid, this Agreement shall
continue for a term starting on the Effective Date and until ___________, 2016
(the “Term”) , unless terminated earlier pursuant to Section 9 below. Subject to
the fulfilment by the Distributor of all of its obligations hereunder, the
parties may negotiate the renewal of the Term for an additional one term of 12
months (“Renewal”) through a written consent signed by the parties no later than
the 31st of October of the last year of the Term, otherwise this Agreement will
expire.

 

The Distributor is hereby advised that without derogating from any other
provision of this Agreement, this Agreement draft shall neither constitute a
binding agreement nor enter into effect until it is duly signed by the
Distributor and InspireMD. InspireMD does not have any obligation to sign this
Agreement draft with the Distributor and such decision is at InspireMD's sole
discretion. Until the full signing of this Agreement and the payment of the
Initial Order hereunder as aforesaid, InspireMD is entitled to negotiate with
several candidates for distribution of its Products within the Territory.
Supplier is not obligated to appoint the Distributor herein as InspireMD's
distributor in the Territory and in the event that Supplier decides not to
appoint the Distributor under this Agreement draft, the Distributor shall not
have any claim, right or demand against InspireMD or any of its shareholders,
directors, officers, employees or advisors.

 

5 | Page

Contract No.: COD-014-14

 

 

3.Purchases, Prices, Payment and Forecasts

 

3.1          Standard Terms. Distributor shall purchase Product(s) from Supplier
pursuant to Supplier’s standard purchase order. After receipt of Distributor’s
purchase order, Supplier shall confirm, in writing, the details of the purchase
order and payment terms for such purchase order. Supplier shall be obligated to
sell to Distributor Products after the confirmation of the purchase order and
payment terms has been made by Supplier. Supplier may, at its sole discretion,
make changes to its Product(s) list at any time, provided that outstanding
purchase orders which have been confirmed by Supplier will not be affected by
such change. Such changes shall be communicated in writing to the Distributor of
such change. All sales from the Supplier to the Distributor are final and
nonrefundable.

 

3.2          Prices.

 

aTransfer prices of the Product(s) from Supplier to Distributor are specified in
Exhibit C to this Agreement (the “Prices”). Distributor shall complete the
appropriate import/export forms as required by applicable laws and shall pay all
other fees associated with the sale and delivery of all Product(s) hereunder,
Including but not limited to customs clearance or customs tax as may apply. The
Prices are Ex –Works at the Supplier's facilities at any location in the world
where the Supplier will operate.

 

bSupplier shall have the right to change the Prices with a sixty (60) days prior
written notice (the "Price Notice") to Distributor. Orders placed by Distributor
and approved by the Supplier along with their payment terms prior to the last
day of the Price Notice period shall not be effected by said price change, and
any written quote provided by the Distributor to prospect end-users following
the Supplier'c confirmation of the applicable order and its payment terms prior
to the Price Notice shall be subject to the previous pricing, provided that a
copy of such quote has been provided by Distributor to the Supplier prior to the
Price Notice.

 

3.3          Product(s) Changes. Supplier reserves the right, at any time, at
its sole discretion to make changes to any Product(s) whenever such changes are
(a) required for safety, (b) required in order to facilitate performance in
accordance with specifications, or (c) such that they represent non-substantial
substitutions and modifications not adversely affecting performance in
accordance with applicable Product(s) performance specifications. Supplier will
inform Distributor within a reasonable time of any changes under this Section
3.3.

 

3.4          Purchase Orders. All orders for Product(s) shall be placed by and
subject to Distributor's purchase orders in the form attached to as Exhibit E to
this Agreement, each of which shall be subject to review and acceptance in
writing by Supplier. Distributor’s purchase orders shall include the following
information:

 

aIdentify each unit of Product(s) ordered;

 

6 | Page

Contract No.: COD-014-14

  

bIndicate quantity, price (determined in accordance with the provisions of this
Agreement) and shipping instructions; and

 

cSpecify Distributor’s requested delivery dates.

 

Supplier is not bound by any term, condition or other provision in any purchase
order that conflicts with the terms of this Agreement, unless such purchase
order was confirmed in writing by Supplier.

 

3.5          Without derogating of any provision regarding the Initial Order,
once a purchase order along with its payment terms is received and confirmed by
Supplier, the order shall be deemed complete and final. Any request by
Distributor to make modifications after the purchase order is confirmed but
before shipment of the Product(s), shall be dealt with by Supplier on a “best
effort” basis.

 

3.6          Schedule of Purchases:

3.6.1      Distributor hereby issues the Supplier the Initial Order of stents as
provided in Sub-section 1.4 above.

 

3.6.2      Distributor shall issue the Supplier all his orders at the first day
of each month during the Term, all based on Exhibit C.

 

3.7          Payment.

 

aPayments for Product(s) shall be made in accordance with the payments schedule
and means set forth in Exhibit D, by Distributor to Supplier pursuant to all
additional terms listed therein. Despite anything to the contrary herein, the
Distributor shall prepay the full payment for the Initial Order within 30 days
after the signing of this Agreement by the Supplier.

 

bTitle to Products. Title to the Product(s) purchased hereunder shall pass to
Distributor only after the full payment of the applicable purchase order.

 

cRisk of Loss: Any and all risks of loss or damage to Product(s) shall be borne
by Distributor from the time such Product(s) are delivered to the Distributor's
representative at the Company's facilities in any place worldwide.

 

dDistributor’s obligation to pay for all Product(s) ordered and all charges
which it has incurred in connection with the execution of this Agreement shall
survive termination or expiration of this Agreement.

 

3.8          Forecasts. Not later than a week from the beginning of each quarter
during the Term of this Agreement, Distributor will provide an estimate of its
demand for Product(s) for the following quarter. Such rolling forecasts shall
not be binding on either party, but shall be prepared with reasonable care,
based upon Distributor's experience with the Product(s) and information
concerning existing and prospective customers.

 

7 | Page

Contract No.: COD-014-14

 

4.Responsibilities of Supplier

 

4.1          Marketing and Sales Support.

 

aTraining and Support - Distributor shall train and support its personnel or
subcontractors for the satisfactory completion of its obligations under this
Agreement. Supplier will assist in training by furnishing Distributor with
English training literature.

 

bSupplier may, at his sole discretion, provide Distributor with his own
personnel for training.

 

cMarketing Material. Supplier shall provide Distributor with English language
marketing literature.

 

dMarketing Activities. Supplier may at his own discretion choose to assist
Distributor in marketing activities, by participating in conferences, meeting
with customers, bringing opinion leaders and any other activities Supplier may
choose to be involved in provided that said activities shall be coordinated with
Distributor.

 

eSupplier may list Distributor at the Supplier's Website as a Distributor in the
Territory.

 

4.2          Product(s) Specifications and Standards.

 

aRecalls and Retrofits. Supplier agrees that if any Product(s) is found by a
government agency, sovereign, legislative or executive branch of government, or
a court of competent jurisdiction to be in violation of any applicable law or
regulation, Supplier shall be solely responsible for the necessary repair,
replacement, or other remedy of such violation: cost of such replacement,
freight charges, duties and taxes.

 

bCompliance with Applicable Laws. Supplier certifies that all of the Product(s)
to be furnished under this Agreement will be manufactured or supplied by
Supplier in accordance with all applicable government provisions and
stipulations in the CE mark. Distributor will be responsible for making
adjustments, if needed, to meet local regulation.

 

8 | Page

Contract No.: COD-014-14

 

 

5.Warranty and Maintenance

 

5.1          Warranty, Maintenance Obligations of Supplier to Distributor.

 

aIn the event that a Product is found defected from manufacturing and
Distributor shall inform the Supplier of such defect within 30 days following
release of the Product from customs, the Supplier's sole responsibility shall be
the replacement of the defected Product. Such Product replacement shall be the
sole remedy of the Distributor. In the event that the Distributor does not
inform the Supplier as aforesaid the Supplier's warranty shall expire and not
apply.

 

bAll Warranty claims against Supplier shall be made by Distributor, regardless
of whether Distributor has transferred title or possession of the Product(s) to
other parties.

 

cThe Warranty is contingent upon the proper use of the Product(s), and does not
cover Product(s) that have been modified without Supplier’s approval, or that
have been subject to unusual physical or electrical stress, misuse, unauthorized
use, impropriate storage, negligence or accident, or that have passed their
expiration date.

 

dSupplier makes no warranty in respect of accessories and other parts made by
other suppliers that have been attached or connected to the Product(s).

 

eTHE FOREGOING WARRANTIES SET FORTH IN SECTION 5.1 ABOVE ARE EXCLUSIVE AND IN
LIEU OF ALL OTHER WARRANTIES, EITHER WRITTEN, ORAL OR IMPLIED, WHICH ARE HEREBY
SPECIFICALLY DISCLAIMED AND EXCLUDED BY SUPPLIER, INCLUDING, BUT NOT LIMITED TO,
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE AND
NON-INFRINGEMENT OR ANY IMPLIED WARRANTIES ARISING BY COURSE OF DEALING OR USAGE
OF TRADE). THE SOLE AND EXCLUSIVE REMEDIES OF DISTRIBUTOR FOR BREACH OF
PRODUCT(S) WARRANTY SHALL BE LIMITED TO THE REMEDIES PROVIDED IN THIS AGREEMENT.

 

fNOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, SUPPLIER SHALL NOT BE
LIABLE TO ANY PERSON FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT
DAMAGES, HOWEVER ARISING, INCLUDING, BUT NOT LIMITED TO, DAMAGES TO OR LOSS OF
PROPERTY OR EQUIPMENT, LOSS OF PROFIT, LOSS OF USE OF DATA, LOSS OF REVENUES OR
DAMAGES TO BUSINESS OR REPUTATION ARISING FROM THE PERFORMANCE OR
NON-PERFORMANCE OF ANY ASPECT OF THIS AGREEMENT OR ANY ORDER HEREUNDER, OR FROM
ANY CAUSE WHATSOEVER ARISING FROM OR IN ANY WAY CONNECTED WITH THE MANUFACTURE,
SALE, HANDLING, REPAIR, MAINTENANCE OR USE OF THE PRODUCT(S), WHETHER OR NOT
SUPPLIER SHALL HAVE BEEN MADE AWARE OF THE POSSIBILITY OF SUCH LOSS. ANY OTHER
PRODUCT(S) REPRESENTATIONS OR WARRANTY MADE BY ANY OTHER PERSON OR ENTITY,
INCLUDING EMPLOYEES OR REPRESENTATIVES OF DISTRIBUTOR THAT ARE INCONSISTENT
HEREWITH, SHALL BE DISREGARDED AND SHALL NOT BE BINDING UPON SUPPLIER. IN NO
EVENT SHALL SUPPLIER’S LIABILITY FOR OR WITH RESPECT TO PARTICULAR UNITS OF THE
PRODUCT(S) HEREUNDER EXCEED THE PURCHASE PRICE OF SUCH UNITS.

 

9 | Page

Contract No.: COD-014-14

 

gThis Section 5.1 shall survive expiration or termination of this Agreement.

 

5.2          Warranty and Maintenance Obligations of Distributor to Customers.

 

aDistributor shall make no warranties or guarantees with respect to Product(s)
or the use thereof except as provided herein or otherwise authorized in writing
by Supplier.

 

bDistributor shall educate and inform End Users of the proper and safe use of
the Product(s). In the event that Distributor learns or becomes aware of any
information indicating that any of the Product(s) have failed to perform
satisfactorily, or receives any complaints or information from anyone concerning
the safety and/or merchantability of any of the Product(s), Distributor shall
notify Supplier immediately. Distributor shall maintain a file of customer
suggestions, comments, incident reports and Distributor responses and shall
forward all such information to the Supplier in writing on the last day of each
quarter this Agreement is in effect and for a period of 6 months from the
termination of this Agreement if such information becomes available after
termination.

 

6.Intellectual Property and Ownership

 

6.1          Distributor acknowledges and agrees that:

 

aAll intellectual property rights pertaining to the Product(s) and any
improvement thereof, including but not limited to patents, know-how, copyright,
trademarks, whether protectable or not, registered and unregistered, owned
and/or otherwise used by Supplier and all goodwill related thereto
(collectively, the “IP Rights”) are and shall remain at all time, as between
Supplier and Distributor, the exclusive property of Supplier and may not be
exploited, reproduced or used by Distributor except as expressly permitted under
this Agreement.

 

bDistributor shall not have or acquire any right, title or interest in or
otherwise become entitled to any IP Rights by taking delivery of, making payment
for, distributing and/or selling or otherwise using or transferring the
Product(s).

 

cDistributor shall take all reasonable measures to ensure that all IP Rights of
Supplier shall remain with Supplier, including promptly notifying Supplier of
any possible infringement by third parties of Supplier’s IP Rights and
participating with Supplier, at Supplier’s expense, in any legal action against
such infringement that in Supplier’s sole judgment is required for protection or
prosecution of Supplier’s rights.

 

10 | Page

Contract No.: COD-014-14

 

dSupplier shall be the sole owner of the Product Registration in the Territory.
Distributor shall forward a copy of the completed registration as soon as the
registration is completed and finalized

 

6.2          Without derogating from Section 6.1 above:

 

aSupplier may at any time affix Supplier’s trade name, service marks or
trademarks (the “Trademarks”) to any of the Product(s) and use the Trademarks in
relation to any services Supplier provides hereunder in connection with the
Product(s); Distributor shall not make any changes to the Trademarks used on
Products by Supplier.

 

bDistributor shall not have or acquire any right, title or interest in or
otherwise become entitled to use any of the Supplier’s Trademarks, either alone
or in conjunction with other words or names, or use the goodwill thereof,
without the express written consent of Supplier in each instance; and

 

cDistributor shall not to apply for or oppose registration of any trademarks,
including the Trademarks, used by Supplier.

 

dNothing contained in this Agreement shall be construed as conferring on either
party any right or imposing any obligation to use in advertising, publicity or
otherwise any trademark, name or symbol of the other party, or any contraction,
abbreviation or simulation, except as expressly provided for in this Agreement.

 

eDistributor acknowledges that no license or right is granted hereby with
respect to Supplier’s intellectual property.

 

7.Confidentiality

 

7.1          Without the written consent of the other party, neither party shall
disclose to any third party, or use for its own benefit or the benefit of
others, either during or after the Term of this Agreement, any confidential or
proprietary business or technical information of the other party that has been
identified as confidential or proprietary by the disclosing party in accordance
with Section 7.2 below.

 

7.2          To be considered proprietary information, the information must be
(i) disclosed in writing or other tangible form and marked confidential or
proprietary, or (ii) disclosed orally or visually, identified as confidential at
the time of disclosure and reduced to writing and marked confidential or
proprietary within thirty (30) days of the disclosure thereof.

 

11 | Page

Contract No.: COD-014-14

 

7.3          Proprietary information shall not include information which (i) is
already rightfully known or becomes rightfully known to the receiving party
independent of proprietary information disclosed hereunder; (ii) is or becomes
publicly known through no wrongful act of the receiving party; (iii) is
rightfully received from a third party without similar restrictions and without
breach of this Agreement; or (iv) in the opinion of counsel, is required to be
disclosed to comply with any applicable law, regulation or order of a government
authority or court of competent jurisdiction, in which event the receiving party
shall, prior to such disclosure, advise the other party in writing of the need
for such disclosure and use its reasonable best efforts to obtain confidential
treatment of such information.

 

8.Indemnification and Insurance

 

8.1          Supplier Indemnification. Supplier shall indemnify, hold harmless
and defend Distributor, its successors and assigns for all losses, claims and
defense costs claimed by any third party for any injury, death or property
damage suffered by such third party to the extent resulting from a defect in the
manufacture or design of the Product(s) supplied hereunder, unless such injury,
death or property damage is the result of Distributor’s negligence, willful
misconduct, breach of this Agreement or any modification made by Distributor to
the Product(s) without Supplier’s consent.

 

8.2 Distributor Indemnification. Distributor shall indemnify, hold harmless and
defend Supplier, its successors and assigns for all losses, claims and defense
costs claimed by any third party for any injury, death or property damage
suffered by such third party to the extent resulting from Distributor’s
negligence, willful misconduct or breach of this Agreement.

 

9.Termination

 

9.1          The Supplier may terminate this Agreement with immediate effect if
the Distributor:

 

aIs in default of its payment obligations hereunder, and such default continues
for fifteen (15) days following receipt of written notice; or,

bIs in default of any other material obligation hereunder and such default is
not cured within thirty (30) days following receipt of written notice from
Supplier; or

cFails to timely meet the Minimum Sales or Order Value as defined in Sub-section
1.4 above or Exhibit C hereto.

dFails to timely submit the Business Plan to Supplier as provided in Sub-section
1.5(c) above.

eDistributes or attempts or assist to distribute the Products outside of the
Territory.

 

9.2          Either party may terminate this Agreement if the other party is
declared bankrupt or is involved in any insolvency proceedings, attachment or
other proceedings, which, in the reasonable opinion of either party prevents the
other party from performing its obligations under this Agreement.

 

12 | Page

Contract No.: COD-014-14

 

9.3          Either party may terminate this Agreement for any reason or without
reason with 60 day written notice (hereinafter "Termination Notice") without
further penalties or indemnification, provided however that Distributor may
conclude any Pending Sale. For the purpose of this Section, "Pending Sale" shall
be defined as any sale to a prospect end-user that the Distributor has provided
with a written sales-quote and Supplier confirmed prior to the end of the
Termination Notice, to a total of no more than ten Pending Sales. After the
submission of the Termination Notice to the Distributor, the Supplier may not
accept new purchase orders.

 

9.4          Supplier and its affiliates will not be liable for any failure or
delay in the delivery of Products due to circumstances beyond its reasonable
control. If there occurs any adoption, promulgation, modification or
reinterpretation after the Effective Date, by any governmental authority in the
Territory, of any law, regulation, policy, order, circular or similar directive
which action materially and adversely affects Supplier’s ability to enjoy the
economic benefits of this Agreement or to enforce its rights under this
Agreement (“Adverse Change of Law”), the parties agree to use their best efforts
and to cooperate with each other to amend this Agreement either to bring it into
conformity with the requirements of the Adverse Change of Law or to seek an
alternative way to comply with the Adverse Change of Law. For purposes of this
Agreement, an Adverse Change of Law also includes any change in the laws of the
United States, the Netherlands, Germany or any other country in which Supplier
operates which adversely affects Supplier’s ability to provide Products to
Distributor or for sale to a customer or for use in any country of the
Territory. In such event, Supplier may modify the Territory to bring this
Agreement into conformity with the requirements of the Adverse Change of Law,
and Distributor will have the option whether to agree to such modifications. If,
in Supplier’s sole judgment, this Agreement cannot be modified to comply with an
Adverse Change of Law without undermining material elements of the relationship
established hereunder, Supplier may, at its option, without liability for such
action or any further obligation to Distributor, terminate this Agreement and
the rights granted hereby upon 10 days’ written notice to Distributor (or any
longer period which may be required by any applicable law). From and after the
time that Supplier provides notice of such termination of this Agreement to
Distributor, Supplier will have no obligation to accept any Order from
Distributor, but will fulfill previously accepted Orders if Supplier determines
that fulfilling such previously accepted Orders is permitted under applicable
law.

 

9.5          Termination of this Agreement shall not affect any obligations of
either party incurred hereunder prior to such termination, or any obligations
that expressly survive termination of this Agreement.

 

10.          Relationship of the Parties; Independent Contractor/No Agency.
Distributor shall act as an independent contractor, purchasing Product(s) from
Supplier and reselling them in the Territory. Distributor shall not act, and
shall not be deemed as, agent for Supplier, nor shall Distributor have any right
or power hereunder to act for or to bind Supplier in any respect. This Agreement
shall not be deemed to create any employer-employee relationship between
Supplier and Distributor, nor any agency, franchise, joint venture or
partnership relationship between the parties. Distributor does not have any
authority, and will not claim to have any authority, to bind or obligate
Supplier in any manner.

 

13 | Page

Contract No.: COD-014-14

 

Distributor acknowledges and agrees that Supplier would not consider entering
into this Agreement with Distributor were it contemplated by the parties that
any laws, rules or regulations in the Territory that apply to commercial agency
relationships would apply to the relationship created by this Agreement (the
“Agency Laws”).

 

Accordingly, Distributor agrees that this Agreement will require Distributor and
each of its owners to: (i) unconditionally waive any rights that each of them
may have under any Agency Laws and any other law or rule of similar import; (ii)
unconditionally release and hold harmless Supplier from any liability under any
Agency Laws and any other law of similar import, including, but not limited to,
any obligation to pay Distributor any compensation upon expiration or earlier
termination of this Agreement; (iii) represent, warrant and covenant that
he/she/it will not seek to file or register as an agent under the Agency Laws or
bring or attempt to bring any cause of action, suit, proceeding, claim, demand,
investigation or inquiry (whether a formal proceeding or otherwise) under the
Agency Laws in any court, arbitration proceeding or before any other tribunal;
and (iv) acknowledge and agree that any attempt to register or bring any cause
of action, suit, proceeding, claim, demand, investigation or inquiry (whether
formal or informal) under any Agency Laws will be an event of default under this
Agreement permitting Supplier to terminate this Agreement and any unfilled
Orders submitted to Company immediately upon notice to Distributor.

 

11.          Anti-Terrorism, Anti-Corruption and Anti-Boycott Laws. Distributor
represents and warrants to Supplier that neither it nor any of its direct or
indirect owners: (a) either by name or an alias, pseudonym or nickname, is on
the lists of “Specially Designated Nationals” or “Blocked Persons” maintained by
the U.S. Treasury Department’s Office of Foreign Assets Control; (b) has
violated, and each of them agrees not to violate, any law prohibiting corrupt
business practices, money laundering or the aid or support of persons who
conspire to commit acts of terror against any person or government, including
acts prohibited by the U.S.A. Patriot Act, U.S. Executive Order 13224 or any
similar law of the United States or of any country or governmental authority in
the Territory; (c) has engaged in or will engage in any action that may cause
Supplier or its affiliates to be in violation of any United States law or
regulation governing or applicable to unsanctioned international boycotts and
will not make or permit the making of any representations to any third party,
including any governmental official in the Territory concerning the ownership of
Supplier or its business activities and relationships in any country in the
world outside of the Territory, without Supplier’s prior written consent (and
will notify Supplier of any request for information about the Supplier or its
business activities or any other documents or inquiries that would constitute a
boycott request under the United States anti-boycott regulations (including, but
not limited to, US 15 CFR Part 760); and (d) will knowingly engage in or
facilitate the re-export of any Products to any country outside of the Territory
or any country with which a U.S. company is prohibited from doing business or
exporting Products, or otherwise take any action that may cause Supplier or any
of its Affiliates to be in violation of any law or regulation applicable to
trade involving the United States and any prohibited country. The foregoing
constitute representations and warranties, and Distributor will immediately
notify Supplier of the occurrence of any event or the development of any
circumstance that might render any of the foregoing representations and
warranties false, inaccurate or misleading.

 

14 | Page

Contract No.: COD-014-14

 

FURTHER, DISTRIBUTOR AND EACH OF ITS OWNERS REPRESENTS AND WARRANTS THAT: (1)
IT/HE IS NOT A “FOREIGN OFFICIAL” UNDER THE UNITED STATES FOREIGN CORRUPT
PRACTICES ACT (CURRENTLY LOCATED AT
HTTP://WWW.USDOJ.GOV/CRIMINAL/FRAUD/FCPA.HTML), WHICH DEFINES “FOREIGN OFFICIAL”
AS ANY OFFICER OR EMPLOYEE OF A FOREIGN GOVERNMENT OR ANY DEPARTMENT, AGENCY, OR
INSTRUMENTALITY THEREOF, OR OF A PUBLIC INTERNATIONAL ORGANIZATION, OR ANY
PERSON ACTING IN AN OFFICIAL CAPACITY FOR OR ON BEHALF OF ANY SUCH GOVERNMENT OR
DEPARTMENT, AGENCY, OR INSTRUMENTALITY, OR FOR OR ON BEHALF OF ANY SUCH PUBLIC
INTERNATIONAL ORGANIZATION, (2) NO GOVERNMENT OFFICIAL, OFFICIAL OF AN
INTERNATIONAL ORGANIZATION, POLITICAL PARTY OR OFFICIAL THEREOF, OR CANDIDATE
HAS ANY DIRECT OR INDIRECT OWNERSHIP OR INVESTMENT INTEREST IN THE REVENUES OR
PROFIT OF DISTRIBUTOR, AND (3) NEITHER DISTRIBUTOR NOR ANY OF ITS OWNERS, AGENTS
OR REPRESENTATIVES WILL AT ANY TIME TAKE ANY ACTION IN VIOLATION OF THE U.S.
FOREIGN CORRUPT PRACTICES ACT OR SIMILAR LAWS OR MAKE ANY PAYMENT TO, OR EMPLOY,
ANY PERSON THEY KNOW, OR HAVE REASON TO BELIEVE, MAY TAKE ANY ACTION IN
VIOLATION OF THE U.S. FOREIGN CORRUPT PRACTICES ACT OR SIMILAR LAWS.

 

12.          Language. This Agreement, including all attachments, will be
executed in English only. All written and oral communications between the
parties shall be in English, and Distributor shall at all times have a
designated person who reads and comprehends English as Distributor’s key contact
with Supplier. No translation of this Agreement or any other documents related
hereto may be made without Supplier’s prior written consent. If any translation
of this Agreement or related documents, including documents required by any law,
court, arbitration panel or other tribunal, Supplier will appoint a translator
to perform the translation, and Supplier and Distributor shall share equally the
costs and expenses associated with the translation.

 

To the extent Supplier permits in writing and as provided by this Agreement,
Distributor may translate promotional materials and Product documentation
provided by Supplier. Distributor will bear all costs and expenses associated
with any such translation. Distributor shall immediately provide a copy of all
translated materials to Supplier. Distributor acknowledges and agrees that it
will provide copies of all translated materials to Supplier for informational
purposes only, and that Supplier has no obligation whatsoever to: (a) review or
respond to any translated materials submitted by Distributor; or (b) notify
Distributor of any deficiency, breach of applicable law or breach of this
Agreement caused by or contained in any translation, and the Distributor shall
be solely responsible for same.

 

15 | Page

Contract No.: COD-014-14

 

Distributor acknowledges that any translation of this Agreement, any documents
or any documentation or promotional materials, whether commissioned or paid for
by Supplier or Distributor, shall be the sole property of Supplier, which shall
be entitled to freely use it for whatever purpose alone or together with any 3rd
party during the Term and thereafter. Upon Supplier’s request, Distributor shall
execute any assignments or other documents necessary to affect Supplier’s
ownership of such translations for no consideration. If any dispute or question
of interpretation concerning this Agreement, any exhibit or other related
documents arises, the provisions of the English language versions will control.

 

13.          General Provisions

 

13.1      Amendment of Policies and Exhibits. Supplier may at any time, by
written notice to Distributor, amend its policies relating to service, Warranty,
delivery, terms of sale, and/or amend the Exhibits hereto; provided, that
substantial adjustments to the Product(s) and the Territory shall be made after
Supplier has furnished Distributor with a ninety (90) days written notice.

 

13.2      Assignment. This Agreement, and the Distributor’s rights and
obligations hereunder, shall not be assigned in whole or in part by the
Distributor without the prior written consent of Supplier. Any attempted
assignment or delegation without such consent shall be void and of no effect.
The Parties agree that the Supplier shall have the right to assign all of its
rights and obligations under this Agreement to an entity not a party to this
Distribution Agreement provided that such Entity undertakes the obligations of
the Supplier.

 

13.3      Notices. Any and all notices permitted or required to be made under
this Agreement shall be in writing, signed by the party giving such notice, and
shall be delivered, personally or sent by facsimile or registered mail or
electronic mail, to the other party at its address set forth in this Agreement,
or the latest known address of the party. The date of personal delivery,
facsimile confirmation date as stated on the facsimile transfer report, or ten
(10) days after being sent by registered mail, shall be the date of such notice.

 

13.4      Publicity. It is agreed the Supplier may identify Distributor as a
distributor of Supplier’s Product(s) in advertisements and other promotional
literature. It is further agreed that Distributor may identify to its customers
that Supplier is a supplier of the Product(s) to Distributor. Neither party
shall otherwise use the name of the other party in any advertising, publicity,
promotional literature, brochures, sales aids or marketing tools without the
prior written consent of such other party.

 

13.5      Agreement Governs. In the event of any conflict between the terms of
this Agreement and the terms of any Supplier or Distributor purchase order,
sales contract or acknowledgment used in connection with any individual sale or
purchase, the terms of this Agreement shall overrule, unless otherwise expressly
agreed to in writing by Distributor and Supplier at the time of such individual
sale.

 

16 | Page

Contract No.: COD-014-14

 

13.6      No Waiver. Failure to enforce any rights hereunder, irrespective of
the length of time for which such failure continues, shall not constitute a
waiver of those or any other rights, nor shall a waiver by either party in one
or more instances be construed as constituting a continuing waiver or as a
waiver in other instances.

 

13.7      Governing Law.

 

For InspireMD Ltd. - This Agreement and the rights and obligations of the
parties hereunder shall be governed by and interpreted only in accordance with
the laws of the State of Israel, without giving effect to principles of
conflicts of law. The parties hereto irrevocably submit to the exclusive
jurisdiction of the courts of Tel Aviv, Israel any dispute or matter arising out
of, or connected with, this Agreement or the termination thereof.

 

13.8      Complete Agreement. This Agreement, including the Exhibits hereto,
constitutes the full and complete agreement of the parties hereto and supersedes
all prior agreements and understandings relating to the subject matter hereof.
Except as otherwise provided in Section 10.2 above or elsewhere herein, this
Agreement may not be amended or otherwise modified unless evidenced in writing
and signed by Distributor and Supplier.

 

13.9      Severance. If any provision or provisions of this Agreement is held
invalid, illegal, or unenforceable by a court of competent jurisdiction, such
provision(s) shall be severed, and the validity, legality, and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
The parties shall use all commercially reasonable efforts to agree upon a valid
and enforceable provision for the severed provision(s), taking into account the
intent of this Agreement.

 

13.10      Force Majeure. Failure of either party to perform its obligations
under this Agreement (except the obligation to make payments) shall not subject
such party to any liability or constitute a breach of this Agreement if such
failure is caused by any event or circumstances beyond the reasonable control of
such non-performing party, including without limitation acts of God, fire,
explosion, flood, drought, war, riot, sabotage, embargo, strikes or other labor
trouble, failure in whole or in part of suppliers to deliver on schedule
materials, equipment or machinery, interruption of or delay in transportation
(unless caused by the party so affected), a national health emergency or
compliance with any order or regulation of any government entity. A party whose
performance is affected by a force majeure event shall take prompt action to
remedy the effects of such force majeure event.

 

13.11      Further Assurances. Each party shall execute and deliver such further
instruments and do such further reasonable acts and things as reasonably may be
required to carry out the intent and purpose of this Agreement.

 

13.12      Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be original
as against the party whose signature appears thereon, but all of which taken
together shall constitute one and the same instrument.

 

17 | Page

Contract No.: COD-014-14

  

13.13 Survival. Sections 1, 3, 5, 6, 7, 8, 9, 12 and 13.7 shall survive the
termination of this Agreement.

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
by its duly authorized representative:

 

InspireMD Ltd.     Distributor           By: /s/ Eric L. Olson   By: Cardio
Medical Sales L.P.           Name: Rick Olson   Name: Pavliy Sergiy /s/ Pavliy
Sergiy           Title: Vice President, Global Sales Operations   Title:
Director

 

18 | Page

Contract No.: COD-014-14

 

EXHIBIT A – PRODUCT(S)

 

●MGuard Prime

●MGuard

 

19 | Page

Contract No.: COD-014-14

 

EXHIBIT B - TERRITORY

 

Belarus

 

20 | Page

Contract No.: COD-014-14

 

EXHIBIT C – STENT PRICES AND SALES MINIMUMS

 

Sales Minimum and Sale Prices:

 

 

 

Sale Prices (USD)   Year MGuard Prime   2014 650   2015 650        

 

All Sale Prices are Ex –Works.

 

Initial Order

by10.12, 2014 MGuard Prime    Quantity/USD $ Revenue 200 30% prepayment,  70% ,
90 days  Sale Prices 650    Comments    

 

Sales Minimum per Month

 

  January February March April May June July August September October November
December 2014                       200 2nd Year           200           250 3rd
Year           220           270

 

21 | Page

Contract No.: COD-014-14

 

EXHIBIT D – PAYMENT SCHEDULE

 

Initial Order Means of Payment by Distributor:

 

30 % prepayment by 16.12.2014, 70% within 90 days

 

Subsequent Orders Means of Payment by Distributor:

 

30 % prepayment, 70% within 90 days

 

22 | Page

Contract No.: COD-014-14

 

EXHIBIT E –PURCHASE ORDER

 

23 | Page

Contract No.: COD-014-14

  

[tpg23.jpg] 

 

24 | Page

Contract No.: COD-014-14



 

EXHIBIT F

 

End Client Inventory Report

 

Hospital Name MGuard/MGuard
Prime Product Size Nr. of Units

Consignment/

Purchased

                             

 

25 | Page

 

